DETAILED ACTION
The following Non-Final office action is in response to application 17/036,155 filed on 9/29/2020. Examiner notes priority claim to application number CN202010616832.1 filed 6/30/2020. IDS filed 5/16/2022 has been considered.
Status of Claims
Claims 1-17 are currently pending and have been rejected as follows. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method). Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-17 are directed toward the statutory category of a process (reciting a “method”). 
	Regarding Step 2A, prong 1 of the 2019 PEG, Claim 1 is directed to an abstract idea by reciting acquiring attribute information of a user, wherein the attribute information comprises position information; determining, based on the position information, at least one first information category for the user in a preset first information dimension; acquiring recommendation information classified into each first information category of the at least one first information category; and determining the display page for the user based on the preset first information dimension, the at least one first information category, and the recommendation information classified into the each first information category. The claims are considered abstract because these steps recite certain methods of organizing human activity like mental processes. The claims acquire and use information to determine a display page for a user which is a mental process.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as an electronic device; one or more processors; a storage device; a non-transitory computer-readable storage medium) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).



	
	
	

	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, 11, 13, 15, and 17 are rejected under 35 USC 102(a)(2) as being unpatentable over the teachings of
Cooke et al, US Patent No. 8977613  B1, hereinafter Cooke. As per,

Claim 1
Cooke teaches
A method of determining a display page, comprising: 
acquiring attribute information of a user, wherein the attribute information comprises position information; (Cooke col. 19, ln. 32-41 “a person data structure 805 includes a person ID, other data with information such as the position, title, and credentials of the person, and a company ID with a list of the companies to which the person is related … the company data structure 810 includes a reference for Person 4 that refers to the data structure 805 for Person 4”)
determining, based on the position information, at least one first information category for the user in a preset first information dimension; (Cooke figs. 8, 9; col. 20, ln. 2-7 “Each relationship stored for this company is illustrated as an arrow or spoke, originating at the hub and extending to the other categories located at the exterior, or wheel, of the figure. The other categories may include other companies, industries, topics, business lines, and people to which Company 3 is related”)
acquiring recommendation information classified into each first information category of the at least one first information category; (Cooke “the system recommends each category in the list of recommended categories by analyzing the stored relationship information in the knowledge base of the system, including the category relations data storage. In some embodiments, the system recommends only categories classified as highly relevant to the user specified categories”)
and determining the display page for the user based on the preset first information dimension, the at least one first information category, and the recommendation information classified into the each first information category.  (Cooke fig. 19; col. 33, ln. 60-65 “FIG. 19 illustrates the GUI 1400 after the user has added Southwest Airlines to the list of categories to monitor. The system modifies the recommend category display area 1415 to now display a list of categories, including companies, topics, industries and people that are related to Southwest Airlines Co.”)
Claim 3
Cooke teaches
wherein the attribution information further comprises task item information; (Cooke col. 7, ln. 63-65 “system 100 creates a monitor with customized parameters based on the user parameters 160”)
wherein the determining the display page for the user comprises: determining, based on the task item information, target information in the recommendation information classified into the each first information category; (Cook col. 8, ln. 5-8 “The user parameters 160 include user-specified information regarding the user's objective for a monitor and various user-provided keywords and/or categories to monitor”)
and determining the display page for the user based on the first information dimension, the at least one first information category and the target information.  (Cooke col. 8, ln. 48-49 “The filter generator 125 further defines and focuses the information delivered to a user by a monitor)
Claim 5
Cooke teaches
acquiring new recommendation information uploaded by a terminal device through a target information platform; (Cooke col. 7, ln. 19-21 “detect and present any new information to the user that has recently been identified from external sources (e.g., the Internet, etc.).”)
determining, by using a predetermined category determination model, an information category to which the new recommendation information belongs; (Cooke col. 5, ln. 29-32 “The document analyzer 105 receives as inputs documents 150 and category models 155. The document analyzer 105 evaluates documents using the category models 155 to identify the relevance of the documents to the categories”)
and classifying the new recommendation information into the information category to which it belongs.  (Cooke col. 4, ln. 14-21 “the system 100 apply individual monitors, customized for the user, to the knowledge base to automatically retrieve requested information. Some embodiments of the system 100 also apply these monitors during the document retrieval and classification operations described above in order to instantly detect and present any new information to the user that has recently been identified from external sources (e.g., the Internet, etc.).”)
Claim 7
Cooke teaches
wherein the target information platform comprises at least one of an information storage platform, a video playback platform, a document editing platform, an information exchange platform, and a project management platform.  (Cooke fig. 35; col. 23, ln. 38-47 “For a user with a customer analysis objective, the monitor may be customized to return documents that a typical user with this objective would likely consider to be relevant. Documents in this area may include those containing information that can be used by a salesperson to expand a customer or client base, including marketing reports, operating activities, expansion plans, customer reviews, consumer reports, economic indicators, market growth forecasts and any other relevant information used for analyzing potential customers and target accounts” mapped to an information storage platform)
Claim 9
Cooke teaches
An electronic device, comprising: one or more processors; and a storage device for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform the method according to claim 1.  (Cooke col. 48, ln. 55-63 “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions.”)
Claim 11
Cooke teaches
An electronic device, comprising: one or more processors; and a storage device for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform the method according to claim 3.  (Cooke col. 48, ln. 55-63 “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions.”)
Claim 13
Cooke teaches
An electronic device, comprising: one or more processors; and a storage device for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform the method according to claim 5.  (Cooke col. 48, ln. 55-63 “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions.”)
Claim 15
Cooke teaches
An electronic device, comprising: one or more processors; and a storage device for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform the method according to claim 7.  (Cooke col. 48, ln. 55-63 “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions.”)
Claim 17
Cooke teaches
A non-transitory computer-readable storage medium having executable instructions stored thereon that, when executed by a processor, cause the processor to perform the method according to claim 1. (Cooke col. 48, ln. 55-63 “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8, 10, 12, 14, and 16 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Cooke in view of
Rao, US Patent No. 11250488  B1, hereinafter Rao. As per,

Claim 2
Cooke teaches
acquiring a preset information classification tree comprising a plurality of root nodes each indicating a second information dimension, wherein each of the plurality of root nodes comprises at least one sub node each indicating a second information category; (Cooke fig. 7; col. 18, ln. 47-52 “The knowledge base of the system stores the various types of relationships that have been gathered by the system using various different data structures. Some embodiments create a data structure for each category and use references (e.g., pointers, links, etc.) to other categories in order to define the relationships between the two categories”)
and determining a target root node among the plurality of root nodes, wherein the second information dimension indicated by the target root node is matched with the position information; (Cooke col. 8, ln. 11-15 “the user may select an objective from a list of several pre-defined objectives included in the system 100. For instance, these objectives might include a portfolio or stock related analysis (e.g., for a financial advisor)”)
wherein the determining the display page for the user comprises: determining the display page for the user based on the first information dimension, the at least one first information category, the recommendation information classified into the each first information category, and the information classification tree, (Cooke col. 8, ln. 48-49 “The filter generator 125 further defines and focuses the information delivered to a user by a monitor)
[…]
Cook does not explicitly teach
wherein the display page comprises an information classification tree display control such that the display page displays the sub node comprised in the target root node, in response to an operation on the information classification tree display control.  
Rao however in the analogous art of display classification teaches
wherein the display page comprises an information classification tree display control such that the display page displays the sub node comprised in the target root node, in response to an operation on the information classification tree display control.  (Rao col. 3, ln. 46-53 “The different product categories may be organized into a plurality of browse nodes 106, but which a user can browse the offerings. The browse nodes themselves may be organized into a hierarchy. For example, first level browser nodes may include the broad categories of clothing, food, toys, and books. However, each of these categories may include additional browse nodes. For example, the clothing category may include the categories women's clothing, men's clothing, and children's clothing”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Cooke’s display page determination to include information classification tree display control in view of Rao in an effort to personalize user experience (see Rao col. 4, ln. 10-15 & MPEP 2143G).
Claim 4
Cooke teaches
[…]
[…]
and determining the display page for the user based on the first information dimension, the at least one first information category, and the target information.   (Cooke col. 8, ln. 48-49 “The filter generator 125 further defines and focuses the information delivered to a user by a monitor)
Cook does not explicitly teach
acquiring a browsing history of the user for the recommendation information classified into the each first information category;
wherein the determining the display page for the user comprises: determining, based on the browsing history, target information in the recommendation information classified into the each first information category;
Rao however in the analogous art of display classification teaches
acquiring a browsing history of the user for the recommendation information classified into the each first information category; (Rao col. 5, ln. 31-43 “sample interaction data, rather than specific purchase data, of a plurality of past or current users of the platform is obtained …  interaction may refer to purchasing a product and/or viewing or clicking on the product. Other forms of interaction may also be applicable, such as placing an item in the electronic shopping cart, liking or highly rating an item, social sharing of an item, amount of time spend browsing the item or item page, among many others”)
wherein the determining the display page for the user comprises: determining, based on the browsing history, target information in the recommendation information classified into the each first information category;  (Rao col. 5, ln. 44-47 “the sample interaction data for each user may be associated with a predetermined time period or a predetermined number of most recent categories with which each user has interacted”)
The rationales to modify/combine the teachings of Cooke with/and the teachings of Rao are presented in the examining of claim 2 and incorporated herein.
Claim 6
Cooke teaches
26acquiring new recommendation information uploaded by a terminal device through a target information platform; (Cooke col. 7, ln. 19-21 “detect and present any new information to the user that has recently been identified from external sources (e.g., the Internet, etc.).”)
determining, by using a predetermined category determination model, an information category to which the new recommendation information belongs; (Cooke col. 5, ln. 29-32 “The document analyzer 105 receives as inputs documents 150 and category models 155. The document analyzer 105 evaluates documents using the category models 155 to identify the relevance of the documents to the categories”)
and classifying the new recommendation information into the information category to which it belongs.  (Cooke col. 4, ln. 14-21 “the system 100 apply individual monitors, customized for the user, to the knowledge base to automatically retrieve requested information. Some embodiments of the system 100 also apply these monitors during the document retrieval and classification operations described above in order to instantly detect and present any new information to the user that has recently been identified from external sources (e.g., the Internet, etc.).”)
Claim 8
Cooke teaches
wherein the target information platform comprises at least one of an information storage platform, a video playback platform, a document editing platform, an information exchange platform, and a project management platform.  (Cooke fig. 35; col. 23, ln. 38-47 “For a user with a customer analysis objective, the monitor may be customized to return documents that a typical user with this objective would likely consider to be relevant. Documents in this area may include those containing information that can be used by a salesperson to expand a customer or client base, including marketing reports, operating activities, expansion plans, customer reviews, consumer reports, economic indicators, market growth forecasts and any other relevant information used for analyzing potential customers and target accounts” mapped to an information storage platform)
Claim 10
Cooke teaches
An electronic device, comprising: one or more processors; and a storage device for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform the method according 27to claim 2. (Cooke col. 48, ln. 55-63 “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions.”) 
Claim 12
Cooke teaches
An electronic device, comprising: one or more processors; and a storage device for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform the method according to claim 4.  (Cooke col. 48, ln. 55-63 “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions.”)
Claim 14
Cooke teaches
An electronic device, comprising: one or more processors; and a storage device for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform the method according to claim 6.  (Cooke col. 48, ln. 55-63 “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions.”)
Claim 16
Cooke teaches
An electronic device, comprising: one or more processors; and a storage device for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform the method according to claim 8.  (Cooke col. 48, ln. 55-63 “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020107893 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624